            Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIMOTHY TIDWELL, Individually,                 :
                                               :
               Plaintiff,                      :
                                               :
vs.                                            :   Case No.
                                               :
ACKERMAN-MIDTOWN                               :
ASSOCIATES, LLC, a Georgia Limited             :
Liability Company,                             :
                                               :
          Defendant.                           :
_________________________________

                                      COMPLAINT
                               (Injunctive Relief Demanded)

       Plaintiff, TIMOTHY TIDWELL, Individually, on his behalf and on behalf

of all other mobility impaired individuals similarly situated, (sometimes referred to

as    “Plaintiff”),   hereby     sues   the   Defendant,      ACKERMAN-MIDTOWN

ASSOCIATES, LLC, a Georgia Limited Liability Company, (sometimes referred

to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”).

       1.      Plaintiff, Timothy Tidwell, is an individual residing in Atlanta, GA, in

the County of Fulton. The subject facility, Midtown Promenade is located within

one mile of Mr. Tidwell’s home.
           Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 2 of 10




      2.      Defendant’s property, Midtown Promenade, is located at 931 Monroe

Dr. NE, Atlanta, GA 30308, in the County of Fulton.

      3.      Venue is properly located in the Northern District of Georgia because

venue lies in the judicial district of the property situs. The Defendant’s property is

located in and does business within this judicial district.

      4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

been given original jurisdiction over actions which arise from the Defendant’s

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. See also 28 U.S.C. § 2201 and § 2202.

      5.      Plaintiff Timothy Tidwell is a Georgia resident, is sui juris, and

qualifies as an individual with disabilities as defined by the ADA. Mr. Tidwell has

a history of severe knee arthritis. He can walk only short distances without using a

wheelchair. Timothy Tidwell has visited the property which forms the basis of this

lawsuit on numerous occasions. Mr. Tidwell plans to return to the property in the

near future to avail himself of the goods and services offered to the public at the

property. The Plaintiff has personally encountered architectural barriers at the

subject property, which barriers are enumerated herein.

      6.      Defendant owns, leases (or leases to), or operates a place of public

accommodation as defined by the ADA and the regulations implementing the

ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with
           Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 3 of 10




the obligations of the ADA.        The place of public accommodation that the

Defendant owns, operates, leases or leases to is known as Midtown Promenade,

and is located at 931 Monroe Dr. NE, Atlanta, GA 30308.

      7.      Timothy Tidwell has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with

respect to this property as described but not necessarily limited to the allegations in

paragraph 9 of this complaint. Mr. Tidwell has reasonable grounds to believe that

he will continue to be subjected to discrimination in violation of the ADA by the

Defendant. Timothy Tidwell desires to visit Midtown Promenade not only to avail

himself of the goods and services available at the property but to assure himself

that this property is in compliance with the ADA so that he and others similarly

situated will have full and equal enjoyment of the property without fear of

discrimination.

      8.      The Defendant has discriminated against the individual Plaintiff by

denying him access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the buildings, as

prohibited by 42 U.S.C. § 12182 et seq.

      9.      The Defendant has discriminated, and is continuing to discriminate,

against the Plaintiff in violation of the ADA by failing to, inter alia, have

accessible facilities by January 26, 1992 (or January 26, 1993, if Defendant has 10

                                           3
           Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 4 of 10




or fewer employees and gross receipts of $500,000 or less).            A preliminary

inspection of Midtown Promenade has shown that violations exist.                These

violations, which were personally encountered or observed by Plaintiff Timothy

Tidwell include, but are not limited to:

      Accessible Route

      A.      The Plaintiff had difficulty traversing the curb ramp in front of the
              Mellow Mushroom, due to the curb ramp side flares exceeding a 10%
              slope, in violation of Section 406.3 in the 2010 ADA Standards,
              whose resolution is readily achievable.

      B.      The Plaintiff had difficulty with the accessible route to the facility as
              the pavement is uneven and cracked in the access aisles leading to the
              various entrances of the facility, in violation of Sections 502.4 and
              302 of the 2010 ADA Standards.

      C.      The Plaintiff had difficulty with the accessible route, as the access
              aisles leading to the facility entrances have cross slopes exceeding
              3%, in violation of Section 502.4 the 2010 ADA Standards.

      D.      The Plaintiff had difficulty in utilizing curb ramps due to the changes
              in level, in violation of Section 405.4 in the 2010 ADA Standards,
              whose resolution is readily achievable.

      E.      The Plaintiff had difficulty utilizing the curb ramps dues to the
              accumulation of water at the landing, in violation of Section 405.10 in
              the 2010 ADA Standards, whose resolution is readily achievable.

      Common Areas

      F.      The Plaintiff had difficulty eating outside of Trader Joe’s, Nathan’s
              Hot Dog, and the Mellow Mushroom due to the tables not providing
              compliant knee and toe clearance, in violation of Section 306.2.1 in
              the ADA Standards, whose resolution is readily achievable.

      G.      The Plaintiff had difficulty at Nathan’s Hot Dog due to the service
                                           4
     Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 5 of 10




        counter exceeding the maximum height, in violation of Sections
        904.4.1 and 902.3 in the 2010 ADA Standards, whose resolution is
        readily achievable.

The Mellow Mushroom

H.      The Plaintiff had difficulty eating at the Mellow Mushroom due to the
        height of the bar and tabletop seating exceeding its maximum height,
        in violation of Section 902.3 in the 2010 ADA Standards, whose
        resolution is readily achievable.

I.      The Plaintiff had difficulty utilizing the fixed seating at the Mellow
        Mushroom, in violation of Sections 226.1, 305, 306, and 902.4.1 in
        the 2010 ADA Standards, whose resolution is readily achievable.

J.      The Plaintiff had difficulty using the service counter at the Mellow
        Mushroom due to it exceeding its maximum height, in violation of
        Section 904.4 in the 2010 ADA Standards, whose resolution is readily
        achievable.

The Mellow Mushroom Restroom

K.      The Plaintiff had difficulty utilizing the restroom dispensers inside the
        Mellow Mushroom due to the dispensers exceeding the maximum
        height, in violation of Section 309.3 in the 2010 ADA Standards,
        whose resolution is readily achievable.

L.       The Plaintiff had difficulty utilizing the dispensers (paper and soap)
        in the restroom at the Mellow Mushroom due to there being no clear
        floor space to allow for a forward approach, in violation of Sections
        305.3 and 305.6 in the 2010 ADA Standard, whose resolution is
        readily achievable.

M.      The Plaintiff had difficulty utilizing the bathroom stall at the Mellow
        Mushroom due to no compliant level handles on both sides of the
        door, as well as it not being a self-closing door, in violation of Section
        604.8.1 in the 2010 ADA Standards, whose resolution is readily
        achievable.



                                     5
           Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 6 of 10




      N.      The Plaintiff had difficulty utilizing the grab bar in the restroom at the
              Mellow Mushroom due to the position of the grab bar not providing 1
              ½ inch between the toilet paper and the grab bar, in violation of
              Section 609.3 in the 2010 ADA Standards, whose resolution is readily
              achievable.

      10.     All of the foregoing violations are also violations of the 1991

Americans with Disabilities Act Accessibility Guidelines (ADAAG), and the 2010

Standards for Accessible Design, as promulgated by the U.S. Department of

Justice.

      11.     The discriminatory violations described in paragraph 9 are not an

exclusive list of the Defendant’s ADA violations. Plaintiff requires the inspection

of the Defendant’s place of public accommodation in order to photograph and

measure all of the discriminatory acts violating the ADA and all of the barriers to

access. The individual Plaintiff, and all other individuals similarly situated, have

been denied access to, and have been denied the benefits of services, programs and

activities of the Defendant’s buildings and its facilities, and have otherwise been

discriminated against and damaged by the Defendant because of the Defendant’s

ADA violations, as set forth above.         The individual Plaintiff, and all others

similarly situated will continue to suffer such discrimination, injury and damage

without the immediate relief provided by the ADA as requested herein. In order to

remedy this discriminatory situation, the Plaintiff requires an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas
                                           6
         Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 7 of 10




of non-compliance with the Americans with Disabilities Act.

      12.     Defendant has discriminated against the individual Plaintiff by

denying him access to full and equal enjoyment of the goods, services, facilities,

privileges,   advantages    and/or   accommodations       of   its   place   of   public

accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate

against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such efforts

that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

      13.     Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction.           Plaintiff has retained the undersigned

counsel and is entitled to recover attorney’s fees, costs and litigation expenses from

the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.




                                           7
         Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 8 of 10




      14.     Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its place of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); in the alternative, if there has been an alteration to Defendant’s place of

public accommodation since January 26, 1992, then the Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

facility is one which was designed and constructed for first occupancy subsequent

to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility

must be readily accessible to and useable by individuals with disabilities as defined

by the ADA.

      15.     Notice to Defendant is not required as a result of the Defendant’s

failure to cure the violations by January 26, 1992 (or January 26, 1993, if

Defendant has 10 or fewer employees and gross receipts of $500,000 or less). All

other conditions precedent has been met by Plaintiff or waived by the Defendant.

      16.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority

to grant Plaintiff Injunctive Relief, including an order to require the Defendant to

alter Midtown Promenade to make those facilities readily accessible and useable to

the Plaintiff and all other persons with disabilities as defined by the ADA; or by

                                          8
            Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 9 of 10




closing the facility until such time as the Defendant cures its violations of the

ADA.

       WHEREFORE, Plaintiff respectfully requests:

       a.      The Court issue a Declaratory Judgment that determines that the

               Defendant at the commencement of the subject lawsuit is in violation

               of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181

               et seq.

       b.      Injunctive relief against the Defendant including an order to make all

               readily achievable alterations to the facility; or to make such facility

               readily accessible to and usable by individuals with disabilities to the

               extent required by the ADA; and to require the Defendant to make

               reasonable modifications in policies, practices or procedures, when

               such modifications are necessary to afford all offered goods, services,

               facilities, privileges, advantages or accommodations to individuals

               with disabilities; and by failing to take such steps that may be

               necessary to ensure that no individual with a disability is excluded,

               denied services, segregated or otherwise treated differently than other

               individuals because of the absence of auxiliary aids and services.

       c.      An award of attorney’s fees, costs and litigation expenses pursuant to

               42 U.S.C. § 12205.

                                            9
           Case 1:20-cv-01161-AT Document 1 Filed 03/13/20 Page 10 of 10




      d.      Such other relief as the Court deems just and proper, and/or is

              allowable under Title III of the Americans with Disabilities Act.

      e.      The Order shall further require the Defendant to maintain the required

              accessible features on an ongoing basis.

      This the 13th day of March 2020.

                                        /s/ Jon David W. Huffman
                                        Jon David W. Huffman, Esq.
                                        GA Bar No. 937966
                                        Poole Huffman, LLC
                                        3562 Habersham at Northlake
                                        Building J, Suite 200
                                        Tucker, GA 30084
                                        (404) 373-4008
                                        jondavid@poolehuffman.com

                                        John P. Fuller, Esq., pro hac vice pending
                                        Fuller, Fuller & Associates, P.A.
                                        12000 Biscayne Blvd., Suite 502
                                        North Miami, FL 33181
                                        (305) 891-5199
                                        (305) 893-9505 - Facsimile
                                        jpf@fullerfuller.com

                                        Counsel for Plaintiff Timothy Tidwell




Counsel certifies that this filing is in an acceptable type and font, in accordance
with L.R. 5.1(B) and (C), NDGA.



                                          10
